— Order unanimously reversed, on the law and facts, without costs, petition granted and matter remitted to Family Court, Wyoming *1196County, for further proceedings on the issue of support. Memorandum: Petitioner, Lois V. Bowling, as Commissioner of the Department of Social Services of Wyoming County, appeals from an order of Family Court that dismissed her petition to establish the paternity of the child born to Peggy Morgan on June 22, 1979. At the trial, the mother testified that she lived with respondent, Amos Coney, for a period of six months and had regular and frequent intercourse with him during that time. She was confused about the date on which their relationship ended. She variously testified that it was July, August, and October of 1978. Nevertheless, she was unequivocal in her testimony that she lived with the respondent for a period of six months and that when she told him she was pregnant he left for Florida. She also testified that she had intercourse with no one but respondent during the six-month period she was living with him and until three months after she became pregnant. Ms. Morgan’s sister testified that she lived with Ms. Morgan and the respondent; that the respondent was sleeping with her sister; and that he left in November. The result of a human leucocyte antigen (HLA) blood test was received in evidence and indicates that there was a 99.4% probability that respondent was the father. This test is highly accurate on the issue of paternity (Matter of Sherry K. v Carpenter, 90 AD2d 687; Matter of Karen K. v Christopher D., 86 AD2d 633, 634), and should be accorded great weight in this case. Respondent chose not to testify, and hence we may draw the strongest inferences against him that petitioner’s evidence permits (Matter of Commissioner of Social Servs. of Erie County v Simons, 87 AD2d 993; Matter of Jay v Andrew “Y”, 48 AD2d 716; Matter of Arlene W. v Robert D., 36 AD2d 455, 459). Based upon the entire record, we find the evidence to be clear and convincing that respondent is the father of the child born to Peggy Morgan. (Appeal from order of Wyoming County Family Court, Newman, J. — paternity.) Present — Dillon, P. J., Doerr, Denman, Boomer and Schnepp, JJ.